Citation Nr: 1002978	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
left elbow, status post dislocation with limitation of 
motion, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1948 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

This issue was remanded by the Board in October 2008 and May 
2009 for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Traumatic arthritis, left elbow, status post dislocation with 
limitation of motion is manifested by extension limited to 20 
degrees.  


CONCLUSION OF LAW

Traumatic arthritis, left elbow, status post dislocation with 
limitation of motion is no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5207 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in November 2004, September 2005 and October 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examinations were adequate.  The examiners reviewed the 
history, considered his lay statements, established clinical 
findings and presented reasons for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Legal Criteria  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59. 

The appellant's traumatic arthritis, left elbow, status post 
dislocation with limitation of motion is rated 10 percent 
disabling under DC 5010-5207.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  38 C.F.R. § 4.27 (2009).  
Diagnostic Code 5010 addresses arthritis due to trauma, while 
DC 5207 addresses limitation of extension of the forearm.  
Under DC 5207, a 10 percent rating is assigned when extension 
of the major or minor elbow is limited to 45 or 60 degrees; a 
20 percent rating is warranted for extension of the major 
forearm limited to 75 degrees or of the minor forearm limited 
to 75 degrees or 90 degrees; a 30 percent rating is warranted 
for extension of the major forearm limited to 90 degrees or 
minor forearm limited to 100 degrees; and a 40 percent rating 
is warranted for extension of the major forearm limited to 
100 degrees or minor forearm limited to 110 degrees.  A 50 
percent rating is warranted for extension of the major 
forearm limited to 110 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.

Diagnostic code 5206 provides for a 10 percent rating where 
flexion of either the major or minor elbow is limited to 100 
degrees.  A 20 percent rating requires that flexion of a 
major or minor elbow be limited to 90 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5206.

Diagnostic code 5208 provides for a 20 percent evaluation 
where flexion of the forearm is limited to 100 degrees and 
extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5208.

Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate I (2009).

					Analysis 

Initially, the Board notes that the AOJ has amended the 
rating decision to reflect the correct diagnostic code.  The 
disability that is service-connected has not changed and this 
was a mere administrative action. 

The appellant has appealed the denial of a rating higher than 
10 percent disabling for traumatic arthritis, left elbow, 
status post dislocation with limitation of motion.  He has 
indicated that his disability has increased in severity.  The 
current rating contemplates periarticular pathology 
productive of painful motion.  It is also consistent with 
limitation of extension of the forearm to 45.  In order to 
warrant a higher rating, the disability must approximate the 
functional equivalent of limitation of extension to 75 
degrees.  38 C.F.R. §§ 4.59, 4.71a, DC 5207.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evidence of record shows that the appellant was afforded 
a VA compensation and pension examination in December 2004.  
During that examination, he complained that his elbow was 
stiff.  He also complained of dull aching pain in the left 
elbow if the elbow was left in one position for a prolonged 
period of time.  There was no history of recent swelling, but 
the appellant complained that the elbow occasionally pops.  
Examination of the left elbow revealed a normal contour.  
There was no evidence of swelling or localized tenderness 
about the left elbow.  It was noted that the range of motion 
was limited and that the range was from 20 degrees to 135 
degrees.  Examination showed no evidence of muscle atrophy in 
the left forearm or left arm and the appellant had excellent 
grip in the left hand.  A diagnosis was given of old healed 
dislocation left elbow with residual stiffness.  

An April 2005 VA compensation and pension examination noted 
pain in the left elbow if the elbow was left in one position 
for a prolonged period of time.  The appellant reported that 
he cannot lift things in repetition at any degree because of 
pain in the left elbow.  He reported flare-ups when doing 
activities such as raking the yard.  He further reported that 
his left elbow experiences pain when he does things such as 
reading the newspaper for a period of time.  He reported that 
repetitions of any type of lifting cause him pain and some 
loss of range of motion because of pain of maybe 20 degrees.  
Examination revealed that range of motion was from "30 
degrees of flexion to 160 degrees of extension" and "90 
degrees of supination, but only 65 degrees of pronation in 
the left elbow."  It was noted that he had a loss of 55 
degrees of motion in the left elbow, but had no evidence of 
weakness, fatigue or incoordination.  He had a good grip 
strength and no real point tenderness to palpation over the 
elbow.  A diagnosis was given of osteoarthritis of the left 
elbow, loose body of the left elbow and extra soft tissue 
calcification of the left elbow giving the appellant an 
arthrofibrosis, which is a loss of range of motion fully in 
the left elbow area.  The examiner noted that the appellant's 
functional impairment was that he is right-handed and cannot 
use his left hand or arm for repeated lifting episodes or for 
holding the elbow in one position for any length of time.  

The appellant was afforded another VA compensation and 
pension examination in November 2008.  During this 
examination, the appellant complained of intermittent pain in 
the left elbow that is aggravated by use, particularly 
lifting and carrying objects.  He reported that the pain 
occurs when resting his elbow on a hard surface.  He denied 
swelling, weakness, instability, heat, redness, subluxation 
or dislocation but complained of stiffness and limited range 
of motion in the left elbow.  It was noted that the appellant 
was retired but he reported no significant limitations with 
his job when he was working.  The appellant reported mild 
difficulty performing household chores but no significant 
difficulty with basic activities of daily living.  
Examination revealed tenderness to palpation at the left 
olecranon process.  There was no evidence of spasm, weakness, 
fatigue, effusion, heat, redness, instability, abnormal 
movement or guarding movement, or ankylosis or inflammatory 
arthritis.  
Left elbow flexion was 20 to 145 degrees and extension of the 
left elbow did not go beyond 20 degrees.  There was a 
physical barrier that was not painful at 20 degrees.  Forearm 
supination was 0 to 85 degrees and pronation 0 to 80 degrees, 
neither of which were painful.  On repetitive testing, there 
was no additional limitation due to fatigue, weakness or 
incoordination and range of motion was unchanged from 
baseline testing.  Osteoarthritis of the left elbow with 
history of left elbow dislocation was diagnosed.  

Based on lay and medical evidence, the Board finds that the 
criteria for a rating in excess of 10 percent disabling for 
traumatic arthritis, left elbow, status post dislocation with 
limitation of motion is not warranted.  In this regard, the 
Board notes that at most the evidence shows limitation of 
extension to 20 degrees.  The appellant has reported mild 
difficulty performing household chores but no significant 
difficulty with basic activities of daily living.  
Furthermore, examination revealed no evidence of spasm, 
weakness, fatigue, effusion, heat, redness, instability, 
abnormal movement or guarding movement, or ankylosis or 
inflammatory arthritis.  Although he has complained of pain 
and pain on use, neither the medical nor lay evidence 
suggests that functional extension approximates limitation to 
75 degrees.  38 C.F.R. § 4.7.  In order to warrant a higher 
rating, there must be the functional equivalent of extension 
limited to 75 degrees or more.  This is not the case here.  
The more probative evidence establishes that extension is to 
20 degrees.  Such functional impairment is fully consistent 
with the 10 percent rating.  DeLuca.  To the extent that he 
reports that there has been an increase in severity, neither 
his statements nor the medical evidence establish functional 
limitation of extension to 75 degrees.  The Board accepts 
that the appellant has functional impairment, pain, and pain 
on motion.  See DeLuca.  However, neither the lay nor medical 
evidence reflects the functional equivalent of the criteria 
required for a higher evaluation.  

Based upon all of the evidence of record, including the lay 
statements, the Board concludes that separate evaluations are 
not warranted for impairment of flexion.  A separate 
evaluation may be assignable if there is a compensable degree 
of limitation of flexion.  Here, the appellant has complained 
of pain, but he has not reported, and it has not been shown, 
that his functional use is limited to 110 degrees of flexion.  
Or that there is a combined limitation of flexion limited to 
100 degrees and extension to 45 degrees.  Rather, examination 
reveals that he retains functional flexion to 145 degrees.  
Because he does not have a compensable degree of limitation 
of flexions, a separate evaluation is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath, supra.  In this case, the Board finds 
no other provision upon which to assign a higher rating.  

The Board notes that the appellant is competent to report 
that his disability is worse. However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that a rating 
in excess of 10 percent disabling is not for application.  We 
also note that the Veteran's own statements do not establish 
a basis for a higher evaluation and his own words do not 
establish the extent of functional impairment, to include 
during flare-ups, beyond that demonstrated on examination.  
The preponderance of evidence is against the claim for a 
rating in excess of 10 percent for this disability.  
Accordingly, the claim for a higher rating must be denied.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

Consideration of referral for an extraschedular rating 
requires a three-step inquiry. See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 
No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the 
appellant has not required frequent periods of 
hospitalization for his disability and that the 
manifestations of the disability is contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  



ORDER

A disability rating higher than 10 percent disabling for 
traumatic arthritis, left elbow, status post dislocation with 
limitation of motion is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


